Case 2:19-cv-02407-CMR Document 103 Filed 09/24/19 Page 1 of 4

BEFORE THE UNITED STATES JUDICIAL PANEL
ON MULTIDISTRICT LITIGATION

 

THE STATE OF CONNECTICUT;

THE STATE OF ALABAMA;

THE STATE OF ALASKA; No.: 2:19-cv-02407

THE STATE OF ARIZONA;

THE STATE OF COLORADO;

THE STATE OF DELAWARE;

THE STATE OF FLORIDA;

THE STATE OF HAWAITI;

THE STATE OF IDAHO;

THE STATE OF ILLINOIS;

THE STATE OF INDIANA;

THE STATE OF IOWA; ENTRY OF APPEARANCE

THE STATE OF KANSAS;

THE COMMONWEALTH OF KENTUCKY;

THE STATE OF LOUISIANA;

THE STATE OF MAINE;

THE STATE OF MARYLAND;

THE COMMONWEALTH OF
MASSACHUSETTS;

THE STATE OF MICHIGAN;

THE STATE OF MINNESOTA;

THE STATE OF MISSISSIPPI;

THE STATE OF MISSOURL

THE STATE OF MONTANA;

THE STATE OF NEBRASKA;

THE STATE OF NEVADA;

THE STATE OF NEW JERSEY;

THE STATE OF NEW MEXICO;

THE STATE OF NEW YORK;

THE STATE OF NORTH CAROLINA;

THE STATE OF NORTH DAKOTA;

THE STATE OF OHIO;

THE STATE OF OKLAHOMA;

THE STATE OF OREGON;

THE COMMONWEALTH OF
PENNSYLVANIA;

THE COMMONWEALTH OF PUERTO RICO;

THE STATE OF RHODE ISLAND;

THE STATE OF SOUTH CAROLINA;

THE STATE OF TENNESSEE;

THE STATE OF UTAH;

THE STATE OF VERMONT;

THE COMMONWEALTH OF VIRGINIA;

THE STATE OF WASHINGTON;

 

 

LEGAL\42989907\1
Case 2:19-cv-02407-CMR Document 103 Filed 09/24/19 Page 2 of 4

 

THE STATE OF WEST VIRGINIA;
THE STATE OF WISCONSIN;

Vv.

TEVA PHARMACEUTICALS USA, INC.;
ACTAVIS HOLDCO US, INC.;

ACTAVIS PHARMA, INC.;

AMNEAL PHARMACEUTICALS, INC.;
APOTEX CORP.;

ARA APRAHAMIAN;

AUROBINDO PHARMA U.S.A., INC.;
DAVID BERTHOLD;

BRECKENRIDGE PHARMACEUTICAL, INC.;
JAMES (JIM) BROWN;

MAUREEN CAVANAUGH;

TRACY SULLIVAN DIVALERIO;

DR. REDDY’S LABORATORIES, INC.;
MARC FALKIN;

GLENMARK PHARMACEUTICALS, INC.,
USA;

JAMES (JIM) GRAUSO;

KEVIN GREEN;

GREENSTONE LLC;

ARMANDO KELLUM;

LANNETT COMPANY, INC.;

LUPIN PHARMACEUTICALS, INC.;
MYLAN PHARMACEUTICALS INC.;

JILL NAILOR;

JAMES (JIM) NESTA;

PAR PHARMACEUTICAL COMPANIES, INC.;
NISHA PATEL;

PFIZER, INC.;

KONSTANTIN OSTAFICIUK;

DAVID REKENTHALER;

RICHARD (RICK) ROGERSON;

SANDOZ, INC.;

TARO PHARMACEUTICALS USA, INC.
UPSHER-SMITH LABORATORIES, LLC;
WOCKHARDT USA LLC;

ZYDUS PHARMACEUTICALS (USA), INC.

 

 

LEGALM42989907\1
Case 2:19-cv-02407-CMR Document 103 Filed 09/24/19 Page 3 of 4

Please enter my appearance on behalf of Defendant, Richard Rogerson in the above

captioned matter.

Dated: September 24, 2019

LEGAL\42989907\1

COZEN O'CONNOR

By:

/s/ David Reichenberg
David Reichenberg, Esquire
277 Park Avenue
New York, NY 10172
Telephone: 212-883-4900
Facsimile: 212 986-0604
dreichenberg@cozen.com

Counsel for Defendant, Richard Rogerson
Case 2:19-cv-02407-CMR Document 103 Filed 09/24/19 Page 4 of 4

CERTIFICATE OF SERVICE
I, David Reichenberg hereby certify that I served a copy of the foregoing Entry of
Appearance on September 24, 2019 upon counsel of record via the court’s electronic filing

system.

COZEN O’CONNOR

By:____/s/ David Reichenberg
David Reichenberg

 

LEGAL\42989907\1

 
